Exhibit 10.1

EMPLOYMENT/NON-COMPETITION/CONFIDENTIALITY AGREEMENT

 

DATE:

  The date of execution set forth below.

COMPANY/EMPLOYER:

  Seahawk Drilling, Inc.,   a Delaware corporation   5 Greenway Plaza, Suite
2700   Houston, Texas 77046

EMPLOYEE:

  James R. Easter   4230 Villanova Street   Houston, Texas 77005

This Employment/Non-Competition/Confidentiality Agreement by and between Seahawk
Drilling, Inc. (the “Company”) and James R. Easter (“Employee”) (together the
“Parties”), effective as of May 10, 2010 (the “Agreement”), is made on the terms
as herein provided.

PREAMBLE

WHEREAS, the Company wishes to secure the services of Employee subject to the
contractual terms and conditions set forth herein; and

WHEREAS, Employee is willing to enter into the Agreement upon the terms and
conditions and for the consideration set forth herein.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, the Parties agree as follows:

AGREEMENT

 

I. PRIOR AGREEMENTS/CONTRACTS

Employee represents and warrants to the Company that (i) he has no continuing
non-competition, non-solicitation or other similar agreements with any prior
employers that have not been disclosed in writing to the Company and
(ii) neither the execution of the Agreement by Employee nor the performance by
Employee of his obligations under the Agreement will result in a violation or
breach of, or constitute a default under the provisions of any contract,
agreement or other instrument to which Employee is or was a party.

 

II. DEFINITION OF TERMS

Words used in the Agreement in the singular shall include the plural and in the
plural the singular, and the gender of words used shall be construed to include
whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.

 

  2.01 BOARD. The term “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

  2.02 CAUSE. The term “Cause” means: (i) the willful and continued failure of
Employee substantially to perform his duties with the Company (other than any
failure due to physical or mental incapacity) after a written demand for
substantial performance is delivered to him by the Board which specifically
identifies the manner in which the Board believes he has not substantially
performed his duties, (ii) willful misconduct materially and demonstrably
injurious to the Company, (iii) intentional action, materially and demonstrably
injurious to Company, which Employee knows would not comply with the laws of the
United States or any other jurisdiction applicable to Employee’s actions on
behalf of the Company, and/or any of its subsidiaries or affiliates, including
specifically, without limitation, the United States Foreign Corrupt Practices
Act, generally codified in 15 USC 78 (the “FCPA”), as the FCPA may hereafter be
amended, and/or its successor statutes, or (iv) material violation of one or
more of the covenants in Article V (except violation of the covenant not to
compete after termination of employment after Change in Control as discussed
herein). No act or failure to act by Employee shall be considered “willful”
unless done or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. The unwillingness of Employee to accept any or all of a change in the
nature or scope of his position, authorities or duties, a reduction in his total
compensation or benefits, or other action by or at request of the Company in
respect of his position, authority, or responsibility that is contrary to this
Agreement, may not be considered by the Board to be a failure to perform or
misconduct by Employee. Notwithstanding the foregoing, Employee shall not be
deemed to have been terminated for Cause for purposes of the Agreement unless
and until there shall have been delivered to him a copy of a resolution, duly
adopted by a vote of three-fourths of the entire Board at a meeting of the Board
called and held (after a notice to Employee identifying in reasonable detail the
manner in which Company believes Cause exists and an opportunity for Employee
and his counsel to prepare for and to be heard before the Board) for the purpose
of considering whether Employee has been guilty of such a willful failure to
perform or such willful misconduct as justifies termination for Cause hereunder,
finding that, in the good faith opinion of the Board, Employee has been guilty
thereof, and specifying the particulars thereof.

 

  2.03 CHANGE IN CONTROL. The term “Change in Control” of the Company shall
mean, and shall be deemed to have occurred on the date of the first to occur of
any of the following:

 

  a. unless otherwise determined by the Board, any “person” (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) is
or becomes a beneficial owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the total voting power of
the Company’s then outstanding securities; ; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control:

 

  (i) any acquisition directly from the Company;

 

  (ii) any acquisition by the Company; or

 

  (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;

 

2



--------------------------------------------------------------------------------

  b. during any period of 12 consecutive months, individuals who, as of the date
hereof, constitute the members of the Board (the “Incumbent Directors”) cease
for any reason other than due to death or disability to constitute at least a
majority of the members of the Board, provided that any director who was
nominated for election or was elected with the approval of at least a majority
of the members of the Board who are at the time Incumbent Directors shall be
considered an Incumbent Director unless such individual’s initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;

 

  c. unless otherwise determined by the Board, the consummation of any
transaction (including any merger, amalgamation, consolidation or scheme of
arrangement), the result of which is that less than fifty percent (50%) of the
total voting power of the surviving corporation is represented by shares held by
former shareholders of the Company prior to such transaction; or

 

  d. unless otherwise determined by the Board, the Company shall have sold,
transferred or exchanged all, or substantially all, of its assets to another
corporation or other entity or person.

 

  2.04 CODE. The term “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

 

  2.05 COMPANY. The term “Company” means Seahawk Drilling, Inc., a Delaware
corporation, as the same presently exists, or any and all successors, regardless
of the nature of the entity or the state or nation of organization, whether by
assignment, reorganization, merger, consolidation, absorption or dissolution.
For the purpose of Article V the term “Company” includes all subsidiaries of the
Company to the extent such subsidiary is carrying on any portion of the business
of the Company or a business similar to that being conducted by the Company.
With regard to the determination of the amount or level of the Employee’s
compensation and benefits payable hereunder, including annual bonuses and equity
incentives, the term “Company” means the Board and/or the Compensation Committee
of the Board.

 

  2.06 CONSTRUCTIVE TERMINATION. The term “Constructive Termination” means a
Termination by reason of Employee’s resignation for any one or more of the
following events:

 

  a. Employee’s resignation or retirement is requested by the Company other than
for Cause;

 

  b. any material reduction in Employee’s Annual Base Salary, Target Bonus or
benefits other than equity or long-term incentive awards or actual bonus award
payouts, in all cases as then in effect immediately prior to such reduction;

 

  c. any circumstance by which the actions of the Company either reduce or
change Employee’s title, position, duties, responsibilities or authority to such
an extent or in such a manner as to relegate Employee to a position not
substantially similar to that which he held prior to such reduction or change
and which would degrade, embarrass or otherwise make it unreasonable for
Employee to remain in the employment of the Company;

 

3



--------------------------------------------------------------------------------

  d. any requirement of the Company that Employee relocate more than 50 miles
from downtown Houston, Texas, unless Employee recommended the relocation; or

 

  e. the material breach by the Company of any provision of the Agreement.

Notwithstanding any provision to the contrary, in order for Employee’s
resignation to be deemed a Constructive Termination, (A) Employee must provide,
within 60 days following the occurrence of the event that Employee claims
constitutes a Constructive Termination, a written notice to the Company that
Employee intends to terminate his employment with the Company; (B) the written
notice must describe the event constituting the Constructive Termination in
reasonable detail; and (C) within 30 days after receiving such notice from
Employee, the Company must fail to reinstate Employee to the position he was in,
or otherwise cure the circumstances giving rise to the Constructive Termination.

 

  2.07 COVERED TERMINATION. The term “Covered Termination” shall mean the
Employee’s Termination for any reason other than (i) Cause, (ii) Voluntary
Resignation or (iii) death. Accordingly, a Covered Termination includes the
Employee’s Termination by reason of Constructive Termination or Disability or
Termination at the end of any “Employment Period” due to non-renewal or failure
to extend this Agreement for any reason. Notwithstanding any provision hereof to
the contrary, the Company shall have the right to terminate Employee’s
employment at any time during the Employment Period, as defined below (including
any extended term), and the Company has no obligation to deliver advance notice
of termination.

 

  2.08 CUSTOMER. The term “Customer” includes all persons, firms or entities
that are purchasers or end-users of services or products offered, provided,
developed, designed, sold or leased by the Company during the relevant time
periods, and all persons, firms or entities which control, or which are
controlled by, the same person, firm or entity which controls such purchase.

 

  2.09 DISABILITY. The term “Disability” means physical or mental incapacity
qualifying Employee for a long-term disability under the Company’s long-term
disability plan. If no such plan exists on the date on which a relevant
determination is being made, the term “Disability” means physical or mental
incapacity as determined by a doctor jointly selected by Employee and the Board
qualifying Employee for long-term disability under reasonable employment
standards.

 

  2.10 EFFECTIVE DATE. The term “Effective Date” means the date that the
Agreement becomes effective and binding.

 

  2.11 MAXIMUM BONUS. The term “Maximum Bonus” shall mean (i) Employee’s maximum
bonus under the Company’s annual bonus incentive plan for the fiscal year in
which a Covered Termination occurs as determined in accordance with
Section 3.04b or (ii) if the Company has not specified a maximum bonus for such
year, Employee’s maximum bonus under the Company’s annual bonus incentive plan
for the last year in which the Company had specified such a maximum bonus, or
(iii) if the Company has not specified a maximum bonus in the year of the
Covered Termination or in a previous year, the maximum bonus identified in
Section 3.04b.

 

4



--------------------------------------------------------------------------------

  2.12 SECTION 409A. The term “Section 409A” refers to Section 409A of the Code
and applicable Treasury authorities promulgated thereunder.

 

  2.13 TARGET BONUS. The term “Target Bonus” shall mean (i) Employee’s target
bonus under the Company’s annual bonus incentive plan for the fiscal year in
which a Covered Termination occurs as determined in accordance with
Section 3.04b or (ii) if the Company has not specified a target bonus for such
year, Employee’s target bonus under the Company’s annual bonus incentive plan
for the last year in which the Company had specified such a target bonus, or
(iii) if the Company has not specified a target bonus in the year of the Covered
Termination or in a previous year, the minimum target bonus identified in
Section 3.04b.

 

  2.14 TERMINATION. The term “Termination” means Employee’s “separation from
service” with the Company and all of its affiliates as that phrase is defined
for purposes of Section 409A.

 

  2.15 VOLUNTARY RESIGNATION. The term “Voluntary Resignation” means any
Termination by Employee for any reason other than a Constructive Termination.

 

III. EMPLOYMENT

 

  3.01 EMPLOYMENT. Except as otherwise provided in the Agreement, the Company
hereby agrees to continue to employ Employee, and Employee hereby agrees to
remain in the employ of the Company, for the Employment Period. During the
Employment Period, Employee shall exercise such position and authority and
perform such responsibilities as are commensurate with the position to which he
is assigned and as directed by his supervisor. The office, position and title
for which Employee is initially employed is that of Senior Vice President and
Chief Financial Officer. Employee and the Company agree that the Company may
re-assign Employee to another office, position and/or title, subject to
Employee’s rights under Section 2.06.

 

  3.02 BEST EFFORTS AND OTHER EMPLOYMENT OBLIGATIONS OF EMPLOYEE; BUSINESS
EXPENSES; AND OFFICE AND OTHER SERVICES.

 

  a. During the Employment Period, Employee agrees that he will at all times
faithfully, industriously and to the best of his ability, experience and
talents, perform all of the duties that may be required of and from him pursuant
to the express and implicit terms hereof.

 

  b.

During the Employment Period, Employee shall devote his normal and regular
business time, attention and skill to the business and interests of the Company,
and the Company shall be entitled to all of the benefits, profits or other issue
arising from or incident to all work, services and advice of Employee performed
for the Company. Such employment shall be considered “full time” employment.
Employee shall also have the right to devote such incidental and immaterial
amounts of his time which are not required for the full and faithful performance
of his duties hereunder to any outside activities and businesses which are not
being engaged in by the Company and which shall not otherwise interfere with

 

5



--------------------------------------------------------------------------------

  the performance of his duties hereunder. Notwithstanding the foregoing, it
shall not be a violation of the Agreement for Employee to (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments, so long as such activities do not
significantly interfere with the performance of Employee’s responsibilities
hereunder. Employee shall have the right to make investments in any business
provided such investment does not result in a violation of Article V of the
Agreement or other applicable Company policies.

 

  c. Employee acknowledges and agrees that, in connection with his employment
relationship with the Company, Employee owes a fiduciary duty to the Company. In
keeping with these duties, Employee shall make full disclosure to the Company of
all business opportunities pertaining to the Company’s business and shall not
appropriate for Employee’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.

 

  d. Employee shall not intentionally take any action which he knows would not
comply with the laws of the United States or any other jurisdiction applicable
to Employee’s actions on behalf of the Company, and/or any of its subsidiaries
or affiliates, including specifically, without limitation, the FCPA, as the FCPA
may hereafter be amended, and/or its successor statutes.

 

  e. During and after the Employment Period, Employee agrees to refrain from any
disparaging comments about the Company, any affiliates, or any current or former
officer, director or employee of the Company or any affiliate, and Employee
agrees not to take any action, or assist any person in taking any other action,
in each case, that is materially adverse to the interests of the Company or any
affiliate or inconsistent with fostering the goodwill of the Company and its
affiliates; provided, however , that nothing in the Agreement shall apply to or
restrict in any way the communication of information by Employee to any state or
federal law enforcement agency or require notice to the Company thereof, and
Employee will not be in breach of the covenant contained above solely by reason
of his testimony which is compelled by process of law. During and after the
Employment Period, the Company and its affiliates, officers, directors, and
authorized representatives and agents agree to refrain from any disparaging
comments about Employee; provided, however , that nothing in the Agreement shall
apply to or restrict in any way the communication of information by the Company
and its affiliates, officers, directors, and authorized representatives and
agents to any state or federal law enforcement agency or require notice to
Employee thereof, and the Company and its affiliates, officers, directors, and
authorized representatives and agents will not be in breach of the covenant
contained above solely by reason of testimony which is compelled by process of
law.

 

  f. During the Employment Period, Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Employee in accordance
with the most favorable policies, practices and procedures of the Company as in
effect from time to time. Such reimbursement shall be made subject to the terms
and conditions of the Company’s policy on the earlier of (i) the date specified
in the Company’s policy or (ii) to the extent the reimbursement is taxable and
subject to Section 409A, no later than December 31 of the calendar year next
following the calendar year in which the expense was incurred.

 

6



--------------------------------------------------------------------------------

  g. During the Employment Period, the Company shall furnish Employee with
office space, secretarial assistance and such other facilities and services as
shall be suitable to Employee’s position and adequate for the performance of
Employee’s duties hereunder.

 

  3.03 TERM AND EMPLOYMENT PERIOD. The period of Employee’s employment with the
Company (the “Employment Period”) that commenced on the Effective Date will end
on the date of Employee’s Termination. The term of this Agreement shall commence
on the Effective Date and end on the first anniversary of the Effective Date. On
the first anniversary of the Effective Date, and each anniversary thereafter,
the Employment Period will be automatically extended for one (1) year such that
the Employment Period on the date of each such extension shall be one (1) year;
provided, however , that the Company or Employee may give written notice to the
other that the Agreement will not be renewed or continued after the next
scheduled expiration date which is not less than ninety (90) days after the date
that the notice of non-renewal was given. Notwithstanding the above, the
Employment Period will expire upon Employee’s Termination for any reason
including Covered Termination, Constructive Termination, Disability, death,
Cause or Voluntary Resignation. Employee agrees to provide thirty (30) days
written notice of any Voluntary Resignation. Immediately upon Termination,
Employee agrees to resign from all officer and director positions held with the
Company and its affiliates.

 

  3.04 COMPENSATION AND BENEFITS. During the Employment Period Employee shall
receive the following compensation and benefits:

 

  a. The Company will pay or cause to be paid to Employee an annual base salary
of not less than $320,000.00, with the opportunity for increases, from time to
time thereafter, which are in accordance with the Company’s regular executive
compensation practices (such salary, as in effect from time to time, the “Annual
Base Salary”). The Board will review the Annual Base Salary at least annually.

 

  b. Employee will be eligible to participate in an annual bonus plan at a
target bonus award level of no less than 75% of Annual Base Salary and at a
maximum bonus award level of 150% of Annual Base Salary (such annual bonus, as
in effect from time to time, the “Annual Bonus”), it being understood that the
performance criteria and actual bonus awards are determined by the Company in
its discretion and bonus amounts are not guaranteed.

 

  c. Employee will be eligible to participate on a reasonable basis, subject to
the Company’s discretion as to the level of actual awards, in stock option,
equity and incentive compensation plans which provide opportunities to receive
compensation in addition to Employee’s Annual Base Salary and Annual Bonus.

 

  d. Employee will be entitled to participate in employee welfare and qualified
plans (including, but not limited to, 401(k), life, health, accident and
disability insurance and disability benefits), and to receive perquisites, to
the extent offered by the Company generally to its senior executives.

 

7



--------------------------------------------------------------------------------

  e. Employee will receive paid vacation days each year to the same extent as
provided to employees with comparable duties, in accordance with Company policy
and practices, but in no event will this vacation benefit be less than four
(4) weeks per year.

 

  3.05 TERMINATION PRIOR TO CHANGE IN CONTROL. Notwithstanding anything herein
to the contrary, the Company shall have the right to terminate Employee’s
employment at any time during the Employment Period (including any extended
term). In the event of any Covered Termination that does not entitle Employee to
payments and benefits under Article IV, the Company shall, sixty (60) days
following such Covered Termination, or at such other time(s) specified in this
Section 3.05 or Section 6.03, and in exchange for a full and complete release of
claims against the Company, its affiliates, officers and directors (“Release”),
pay or provide (or cause to be paid or provided) to Employee (or his designee or
estate, as determined under Section 6.10, in the event of death after Covered
Termination and prior to satisfaction of the Company’s obligations in this
Section 3.05):

 

  a. An amount equal to one (1) full year of his Annual Base Salary in effect on
the date of Covered Termination, which Annual Base Salary for these purposes is
defined as 12 times the gross monthly salary in effect for Employee immediately
preceding his date of Covered Termination.

 

  b. The Company shall provide to Employee, Employee’s spouse and Employee’s
eligible dependents who were covered under the Company’s welfare plans
immediately prior to the date of Employee’s Covered Termination for a period of
one (1) full year following the date of Employee’s Covered Termination, health
insurance coverage which is comparable to that provided to similarly situated
active senior executives at a cost to Employee as if he had remained a full time
employee. If Employee dies during such term, health insurance coverage being
provided under this Section will continue to be provided to Employee’s spouse
and eligible dependents until the date that is one (1) year after the date of
Employee’s Covered Termination.

 

  c. An amount equal to the sum of (i) one (1) times the Target Bonus, plus
(ii) if Employee experiences a Covered Termination on or after January 1st, but
before the date on which awards are paid, if any, pursuant to achievement of
performance goals set under the Company’s annual bonus incentive plan for the
year immediately preceding the year in which Employee’s Covered Termination
occurs, an amount, subject to the Company’s discretion as set forth under the
Company’s annual bonus incentive plan and paid at the same time the Company pays
bonuses to similarly situated employees under such plan, equal to the amount
Employee would have earned if Employee had remained employed with the Company
until the date such awards would otherwise have been paid, plus (iii) a pro-rata
portion of the award for the year in which the Covered Termination occurs, if
any, earned by the achievement of performance goals set under the Company’s
annual bonus incentive plan and paid at the same time the Company pays bonuses
to similarly situated employees under such plan; provided, however, that if
Employee has timely deferred his applicable award under a Company plan, such
payment due Employee under this subparagraph shall be paid in accordance with
the terms of the deferral.

 

8



--------------------------------------------------------------------------------

  d.

All equity awards that are outstanding as of the date of Covered Termination
shall immediately vest in full and any option award that is outstanding as of
the date of Covered Termination shall be amended to the extent necessary to
provide that any options outstanding under such option award shall remain
exercisable until the earliest of the third anniversary of the date of the
Covered Termination, the latest date upon which the option would have expired
under any circumstances under its original terms or the 10th anniversary of the
original date of grant of the option.

 

  e. The “Compensation and Benefits” Section hereof shall be applicable in
determining the payments and benefits due Employee under this Section and if
Covered Termination occurs after a reduction in all or part of Employee’s total
compensation or benefits, the lump sum severance allowance and other
compensation and benefits payable to him pursuant to this Section shall be based
upon his compensation and benefits before the reduction.

 

  f. If any provision of this Section cannot, in whole or in part, be
implemented and carried out under the terms of the applicable compensation,
benefit or other plan or arrangement of the Company because Employee has ceased
to be an actual employee of the Company, due to insufficient or reduced credited
service based upon his actual employment by the Company or because the plan or
arrangement has been terminated or amended after the Effective Date, or for any
other reason, the Company itself shall pay or otherwise provide the equivalent
of such rights, benefits and credits for such benefits to Employee, his
dependents, beneficiaries and estate as if Employee’s employment had not been
terminated.

 

  g. The Company’s obligation under this Section to pay or provide health
insurance coverage to Employee, Employee’s spouse and Employee’s dependents
shall be reduced when and to the extent any such benefits are paid or provided
to Employee by another employer; provided, however, that Employee shall have all
rights, if any, afforded to retirees to convert group life insurance coverage to
the individual life insurance coverage as, to the extent of, and whenever his
group life insurance coverage under this Section is reduced or expires. Apart
from this subparagraph, Employee shall have and be subject to no obligation to
mitigate.

Notwithstanding any provision herein to the contrary, if Employee has not
delivered to the Company an executed Release on or before the fiftieth
(50th) day after the date of Covered Termination, Employee shall forfeit all of
the payments and benefits described in this Section 3.05; provided however, that
Employee shall not forfeit such amounts if the Company has not delivered to
Employee the required form of Release on or before the 25th day following the
date of Covered Termination. If Employee delivers to the Company an executed and
irrevocable Release in a timely manner, subject to Section 6.03, the Company
shall pay the Employee the benefits required hereunder in a timely manner
without undue delay.

A sample form of Release is attached as Exhibit A. Employee acknowledges that
the Company retains the right to modify the required form of the Release as the
Company reasonably deems necessary in order to effectuate a full and complete
release of claims related to Employee’s employment against the Company, its
affiliates, officers and directors and to delay payment until timely execution
of the Release without revocation.

 

9



--------------------------------------------------------------------------------

For the avoidance of doubt and to avoid duplication of benefits, to the extent
the Company’s performance under this Section includes the performance of the
Company’s obligations to Employee under any other plan or under another
agreement between the Company and Employee, the rights of Employee under such
other plan or other agreement, which are discharged under the Agreement, are
discharged, surrendered, or released pro tanto.

 

  3.06 PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE. If the Termination is for
Cause, the Company will have the right to withhold all payments other than what
is accrued and owing with respect to base salary, unreimbursed reasonable
business expenses and under the terms of any employee benefit plan maintained by
the Company.

 

IV. CHANGE IN CONTROL

 

  4.01 EXTENSION OF TERM AND EMPLOYMENT PERIOD. The Employment Period and term
of this Agreement shall be immediately and without further action extended for a
term of two (2) years following the effective date of the Change in Control and
will expire at 11:59 p.m. on the date immediately preceding the second
anniversary of the Change in Control. Thereafter, the Employment Period and term
of this Agreement will automatically extended for successive terms of one
(1) year commencing on each such anniversary, unless terminated, all in the
manner specified in Section 3.03.

 

  4.02 TERMINATION AFTER A CHANGE IN CONTROL. If Employee has a Covered
Termination within two (2) years after the date of a Change in Control, the
Company shall pay or provide (or cause to be paid or provided) to Employee all
payments and benefits specified in Section 3.05 hereof at the same time and in
the same manner therein specified (including the condition of timely execution
of a Release and subject to Section 6.03) except as amended and modified below:

 

  a. The salary specified in Section 3.05a will be paid based upon a multiple of
two (2) years (instead of one (1) year).

 

  b. Health insurance specified in Section 3.05b will be provided until
(i) Employee becomes reemployed and receives similar benefits from a new
employer or (ii) two (2) years after the date of the Covered Termination,
whichever is earlier.

 

  c. An amount equal to two (2) times the Maximum Bonus, plus the amounts listed
in Sections 3.05c(ii) and (iii); provided, however, that if Employee has timely
deferred his applicable award under a Company plan, such payment due Employee
under this subparagraph shall be paid in accordance with the terms of the
deferral.

 

  d. All other rights and benefits specified in Section 3.05, including the
vesting and extension of the exercise period of any equity awards as described
in Section 3.05d and payment provisions of Section 3.05f.

The Parties agree that in the event of a Change in Control, no later than the
date of, but prior to, the Change in Control, the Company shall deposit the
amounts specified in Section 4.02a and Section 4.02c. into an irrevocable
grantor trust, established by the Company prior to the Change in Control with a
duly authorized bank or corporation with trust powers (“Rabbi Trust”). The
expenses of such Rabbi Trust shall be paid by the

 

10



--------------------------------------------------------------------------------

Company. Any amounts due to Employee under this Section 4.02 shall first be
satisfied by the Rabbi Trust and the remaining obligations shall be satisfied by
the Company at the same time and in the same manner described in Section 3.05.

 

V. NON COMPETITION AND PROTECTION OF CONFIDENTIAL INFORMATION

 

  5.01 CONSIDERATION. The Company has provided and promises to continue to
provide Employee with the Company’s trade secrets and other confidential
information, along with personal contacts, that are of critical importance in
securing and maintaining business prospects, in retaining the accounts and
goodwill of present Customers and protecting the business of the Company.

 

  a. Employee, therefore, agrees that in exchange for the Company providing and
its promise to continue to provide trade secrets and other confidential
information, Employee agrees to the non-competition and confidentiality
obligations and covenants outlined in this Article V and that absent his
agreement to these obligations and covenants, the Company will not now provide
and will not continue to provide him with trade secrets and other confidential
information.

 

  b. In addition to the consideration described in Section 5.01a, the Parties
agree that (i) fifteen percent (15%) of Employee’s Annual Base Salary and Annual
Bonus, if any, paid and to be paid to Employee and (ii) one hundred percent
(100%) of the payments and benefits, including Employee’s right to receive the
same, under Section 3.05, shall constitute additional consideration for the
non-competition and confidentiality agreements set forth herein.

 

  5.02 NON-COMPETITION. In exchange for the consideration described above in
Section 5.01, Employee agrees that during the Employment Period and for a period
of six (6) months after the end of the Employment Period (unless Employee is
terminated after a Change in Control with the right to payments and benefits
under Article IV, in which event there will be no covenant not to compete and
the non-compete covenants and obligations herein will terminate on the date of
Termination), Employee will not, directly or indirectly, either as an
individual, proprietor, stockholder (other than as a holder of up to one percent
(1%) of the outstanding shares of a corporation whose shares are listed on a
stock exchange or traded in accordance with the automated quotation system of
the National Association of Securities Dealers), partner, officer, employee or
otherwise:

 

  a. work for, become an employee of, invest in, provide consulting services to
or in any way engage in any business which (i) is primarily engaged in the
drilling and workover of oil and gas wells within the geographical area
described in Section 5.02e and (ii) actually competes with the Company; or

 

  b. provide, sell, offer to sell, lease, offer to lease, or solicit any orders
for any products or services which the Company provided and with regard to which
Employee had direct or indirect supervision or control, within one (1) year
preceding Employee’s Termination, to or from any person, firm or entity which
was a Customer for such products or services of the Company during the one
(1) year preceding such Termination from whom the Company had solicited business
during such one (1) year; or

 

11



--------------------------------------------------------------------------------

  c. actively solicit, aid, counsel or encourage any officer, director, employee
or other individual to (i) leave his or her employment or position with the
Company, (ii) compete with the business of the Company, or (iii) violate the
terms of any employment, non-competition or similar agreement with the Company;
or

 

  d. directly or indirectly (i) influence the employment of, or engagement in
any contract for services or work to be performed by, or (ii) otherwise use,
utilize or benefit from the services of any officer, director, employee or any
other individual holding a position with the Company within one (1) year after
the date of Termination or within one (1) year after such officer, director,
employee or individual terminated employment with the Company, whichever period
expires earlier.

 

  e. The geographical area within which the non-competition obligations and
covenants of the Agreement shall apply is that territory within one hundred
(100) miles of (i) any of the Company’s present offices, (ii) any of the
Company’s present rig yards or rig operations and (iii) any additional location
where the Company, as of the date of any action taken in violation of the
non-competition obligations and covenants of the Agreement, has an office, a rig
yard, a rig operation or definitive plans to locate an office, a rig operation
or a rig yard or has recently conducted rig operations. Notwithstanding the
foregoing, if the one hundred (100) mile radius extends into another country or
its territorial waters and the Company is not then doing business in that other
country, there will be no territorial limitations extending into such other
country.

 

  5.03

CONFIDENTIALITY/PROTECTION OF INFORMATION. Employee acknowledges that his
employment with the Company has in the past and will, of necessity, continue to
provide him with special knowledge which, if used in competition with the
Company, or divulged to others, could cause serious harm to the Company.
Accordingly, Employee will not at any time during or after his employment by the
Company, directly or indirectly, divulge, disclose, use or communicate to any
person, firm or corporation in any manner whatsoever any information concerning
any matter specifically affecting or relating to the Company or the business of
the Company. While engaged as an employee of the Company, Employee may only use
information concerning any matters affecting or relating to the Company or the
business of the Company for a purpose which is necessary to the carrying out of
Employee’s duties as an employee of the Company, and Employee may not make any
use of any information of the Company after he is no longer an employee of the
Company. Employee agrees to the foregoing without regard to whether all of the
foregoing matters will be deemed confidential, material or important, it being
stipulated by the Parties that all information, whether written or otherwise,
regarding the Company’s business, including, but not limited to, information
regarding Customers, Customer lists, costs, prices, earnings, products,
services, formulae, compositions, machines, equipment, apparatus, systems,
manufacturing procedures, operations, potential acquisitions, new location
plans, prospective and executed contracts and other business plans and
arrangements, and sources of supply, is prima facie presumed to be important,
material and confidential information of the Company for the purposes of the
Agreement, except to the extent that such information may be otherwise lawfully
and readily available to or known by the general public, in any case other than
as a result of Employee’s breach of this covenant. Employee further agrees that
he will, upon Termination, return to the Company all books, records, lists and
other written, electronic, typed or printed materials, whether furnished by the
Company or prepared by

 

12



--------------------------------------------------------------------------------

  Employee, which contain any information relating to the Company’s business,
and Employee agrees that he will neither make nor retain any copies of such
materials after Termination. Notwithstanding any of the foregoing, nothing in
the Agreement shall prevent Employee from complying with applicable federal
and/or state laws. Notwithstanding any of the foregoing, Employee will not be
liable for any breach of these confidentiality provisions if Employee discloses
any such information as required by any subpoena or other legal process or
notice or in any disposition, judicial or administrative hearing, or trial or
arbitration (though Employee shall, to the extent permitted, give the Company
notice of any such subpoena, process, or notice and will cooperate with all
reasonable requests of the Company to obtain a protective order regarding, or to
narrow the scope of, the information required to be disclosed).

 

  5.04 COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION OR
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. Without limiting the right
of the Company to pursue all other legal and equitable rights available to it
for violation of any of the obligations and covenants made by Employee herein,
it is expressly agreed that:

 

  a. the terms and provisions of the Agreement are reasonable and constitute an
otherwise enforceable agreement to which the provisions of this Article V are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN.
Sections 15.50-15.52;

 

  b. the consideration provided by the Company under the Agreement is not
illusory;

 

  c. the consideration given by the Company under the Agreement, including,
without limitation, the provision and continued provision by the Company of
trade secrets and other confidential information to Employee, gives rise to the
Company’s interest in restraining and prohibiting Employee from engaging in the
unfair competition prohibited by Section 5.02 and Employee’s promise not to
engage in the unfair competition prohibited by Section 5.02 is designed to
enforce Employee’s consideration (or return promises), including, without
limitation, Employee’s promise to not use or disclose confidential information
or trade secrets; and

 

  d. the injury suffered by the Company by a violation of any obligation or
covenant in this Article V of the Agreement will be difficult to calculate in
damages in an action at law and cannot fully compensate the Company for any
violation of any obligation or covenant in this Article V of the Agreement,
accordingly:

 

  (i) the Company shall be entitled to injunctive relief without the posting of
a bond or other security to prevent violations thereof and to prevent Employee
from rendering any services to any person, firm or entity in breach of such
obligation or covenant and to prevent Employee from divulging any confidential
information; and

 

  (ii) compliance with this Article V of the Agreement is a condition precedent
to the Company’s obligation to make payments of any nature to Employee, subject
to the other provisions hereof.

 

13



--------------------------------------------------------------------------------

  5.05 TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. If Employee violates the
confidentiality/protection of information and/or non-competition obligations and
covenants herein or any other related agreement he may have signed as an
employee of the Company, Employee agrees there shall be no obligation on the
part of the Company to provide any payments or benefits (other than payments or
benefits already earned or accrued) described in Section 3.05 of the Agreement.
If Employee is terminated after a Change in Control with the right to payments
and benefits under Article IV, there will be no withholding of benefits or
payments due to a violation of the non-competition obligations hereof and
Employee will not be bound by the non-competition provisions hereof.

 

  5.06 REFORMATION OF SCOPE. If the provisions of the confidentiality and/or
non-competition obligations and covenants should ever be deemed by a court of
competent jurisdiction to exceed the time, geographic or occupational
limitations permitted by the applicable law, such court may reform such
provisions to the maximum time, geographic or occupational limitations permitted
by the applicable law. Employee and the Company agree that such provisions as
reformed shall be and are hereby binding and enforceable, and the determination
of whether Employee violated such obligation and covenant will be based solely
on the limitation as reformed.

 

  5.07 RETURN OF CONSIDERATION. Employee specifically recognizes and affirms
that the non-competition obligations set out in Section 5.02 are material and
important terms of the Agreement, and Employee further agrees that should all or
any part of the non-competition obligations described in Section 5.02 be held or
found invalid or unenforceable for any reason whatsoever by a court of competent
jurisdiction in a legal proceeding between Employee and the Company, the Company
shall be entitled to the immediate return and receipt from Employee of all
consideration described in Section 5.01b, including interest on all amounts paid
to Employee under Section 5.01b at the maximum lawful rate.

 

  5.08 ASSISTANCE WITH LEGAL PROCEEDINGS. Employee agrees that during the
Employment Period and for two (2) years after the Employment Period, Employee
will furnish such information and proper assistance as may be reasonably
necessary in connection with any litigation or other legal proceedings in which
the Company or any of its affiliates or subsidiaries is then or may become
involved, and shall cooperate in a timely manner, including but not limited to
cooperation with the Board or the Company’s officers, counsel, regulators and
auditors, with respect to all internal investigations with respect to which
Employee may have relevant information; provided, however , that no additional
compensation shall be paid or payable to Employee for these services.

 

VI. GENERAL

 

  6.01 ENFORCEMENT COSTS.

 

  a.

If at any time after the Effective Date, (x)(A) it should appear to Employee
that (1) the Company is or has acted contrary to or is failing or has failed to
comply with any of its obligations under the Agreement for the reason, (i) the
Company regards the Agreement to be void or unenforceable, (ii) that Employee
has violated the terms of the Agreement, or (iii) for any other reason, (2) that
the Company (i) has purported to terminate, or is in the course of terminating

 

14



--------------------------------------------------------------------------------

  Employee’s employment for Cause, or (ii) is withholding or is threatening to
withhold payments or benefits, contrary to the Agreement, or (B) if the Company
or any other person takes any action to declare the Agreement void or
unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or to recover from Employee the benefits provided or intended to
be provided to him hereunder, and (y) Employee has acted in good faith to
perform his obligations under the Agreement, then the Company irrevocably
authorizes Employee from time to time to retain counsel of his choice at the
expense of the Company to represent him in connection with the protection and
enforcement of his rights hereunder including, without limitation,
representation in connection with termination of his employment or withholding
of benefits or payments contrary to the Agreement or with the initiation or
defense of any litigation or any other legal action, whether by or against
Employee or the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. The Company shall not withhold
the periodic payments of attorney’s fees and expenses hereunder based upon any
belief or assertion by the Company that Employee has not acted in good faith or
has violated the Agreement. If the Company subsequently establishes to a court
of competent jurisdiction that Employee was not acting in good faith and has
violated the Agreement, Employee shall reimburse the Company for any and all
amounts paid to Employee due to his actions not based on good faith and in
violation of the Agreement. The reasonable fees and expenses of counsel selected
from time to time by Employee hereinabove provided shall be paid or reimbursed
to Employee by the Company, on a regular, periodic basis within thirty (30) days
after presentation by Employee of a statement or statements prepared by such
counsel in accordance with its customary practices; provided however that any
such statement must be presented to the Company no later than six (6) months
after the expense was incurred. Notwithstanding the foregoing, unless a Change
in Control has occurred and Employee has experienced a Termination within two
(2) years after such Change in Control, Employee shall be entitled to a maximum
reimbursement of $50,000 in the calendar year in which Employee’s Termination
occurs and $100,000 in each of the next two succeeding calendar years and any
amount not used in one year shall not carry over to the next year. The right to
reimbursement pursuant to this Section 6.01a is not subject to liquidation or
exchange for another benefit. Employee shall not be entitled to reimbursement
under this Section 6.01a if he has executed a Release and the request for
reimbursement relates to claims waived or released under the Release.

 

  b. If a bona fide dispute regarding the right to, or amount of, benefits
potentially payable to Employee pursuant to this Agreement, failure to timely
execute a Release as described in Section 3.05 shall not cause the forfeiture of
such benefits, pending a full or partial settlement of the matter between the
Company and Employee or a final nonappealable judgment thereon.

 

  6.02 INCOME, EXCISE OR OTHER TAX LIABILITY. Employee will be liable for and
will pay all income tax liability by virtue of any payments made to Employee
under the Agreement, as if the same were earned and paid in the normal course of
business and not the result of a Change in Control and not otherwise triggered
by the “golden parachute” or excess payment provisions of the Code as described
below, which would cause additional tax liability to be imposed.

 

15



--------------------------------------------------------------------------------

  a. The Company may withhold from any benefits and payments made pursuant to
the Agreement all federal, state, city and other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

  b. Notwithstanding any contrary provisions in any plan, program or policy of
the Company, if all or any portion of the benefits payable under the Agreement,
either alone or together with other payments and benefits which Employee
receives or is entitled to receive from the Company, would constitute a
“parachute payment” within the meaning of Section 280G of the Code, the Company
shall reduce Employee’s payments and benefits payable under the Agreement to the
extent necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code, but only if, by reason of such reduction,
the net after-tax benefit shall exceed the net after-tax benefit if such
reduction were not made. “Net after-tax benefit” for these purposes shall mean
the sum of (i) the total amount payable to Employee under the Agreement, plus
(ii) all other payments and benefits which Employee receives or is then entitled
to receive from the Company that, alone or in combination with the payments and
benefits payable under the Agreement, would constitute a “parachute payment”
within the meaning of Section 280G of the Code (each such benefit hereinafter
referred to as an “Additional Parachute Payment”), less (iii) the amount of
federal income taxes payable with respect to the foregoing calculated at the
maximum marginal income tax rate for each year in which the foregoing shall be
paid to Employee (based upon the rate in effect for such year as set forth in
the Code at the time of the payment under the Agreement), less (iv) the amount
of excise taxes imposed with respect to the payments and benefits described in
(i) and (ii) above by Section 4999 of the Code. The parachute payments reduced
shall be those that provide Employee the best economic benefit and to the extent
any parachute payments are economically equivalent with each other, each shall
be reduced pro rata.

 

  c. All determinations required to be made under Section 6.02b shall be made by
the accounting firm that was the Company’s independent auditor prior to the
Change in Control or any other third party acceptable to Employee and the
Company (the “Accounting Firm”). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Employee. All fees and expenses
of the Accounting Firm shall be borne solely by the Company. Absent manifest
error, any determination by the Accounting Firm shall be binding upon the
Company and Employee.

 

  6.03 SECTION 409A. The Agreement is intended to comply with the provisions of
Section 409A and, wherever possible, shall be construed and interpreted to
ensure that any payments that may be paid, distributed, provided, reimbursed,
deferred or settled under this Agreement will not be subject to any additional
taxation under Section 409A. Notwithstanding any provision of the Agreement to
the contrary, the following provisions shall apply for purposes of complying
with Section 409A:

 

  a.

With respect to life insurance coverage, Employee shall pay the full cost of
such coverage and the Company shall reimburse to Employee the amount of the cost
of the coverage that is in excess of the then active employee cost for such
coverage. With respect to any group health plan, for the period of time during
which Employee would be entitled (or would, but for this Agreement, be entitled)

 

16



--------------------------------------------------------------------------------

  to continuation coverage under a group health plan of the Company under
Section 4980B of the Code if Employee elected such coverage and paid the
applicable premiums (generally, 18 months), Employee shall pay the amount of the
applicable premium as required under Section 3.05b or 4.02b, as applicable, on a
monthly basis, and thereafter, Employee shall pay the full cost of the benefits
as determined under the then current practices of the Company on a monthly
basis, provided that the Company shall reimburse Employee the excess of costs,
if any, above the amount of the applicable premium as required under
Section 3.05b or 4.02b, as applicable. Any reimbursements by the Company to
Employee required under this paragraph shall be made on a regular, periodic
basis within thirty (30) days after such reimbursable amounts are incurred by
Employee; provided that, before such reimbursement, Employee has submitted or
the Company possesses the applicable and appropriate evidence of such
expense(s). Any reimbursements provided during one taxable year of Employee
shall not affect the expenses eligible for reimbursement in any other taxable
year of Employee (with the exception of applicable lifetime maximums applicable
to medical expenses or medical benefits described in Section 105(b) of the Code)
and the right to reimbursement under this Section 6.03a shall not be subject to
liquidation or exchange for another benefit or payment.

 

  b. If Employee is a “specified employee,” as such term is defined in
Section 409A, at the time of Employee’s Termination, any payments,
reimbursements or benefits payable as a result of Employee’s Termination shall
not be payable before the earlier of (i) the date that is six months after
Employee’s Termination, (ii) the date of Employee’s death, or (iii) the date
that otherwise complies with the requirements of Section 409A. Any payments and
benefits that otherwise would have been paid or provided following Employee’s
Termination and that are subject to this delay of payment under Section 409A
shall, during such delay period, be accumulated and paid in a lump sum at the
earliest date which complies with the requirements of Section 409A. In the case
of any payments due under Section 4.02 that must be delayed as provided under
this Section, such payments shall be accumulated in the grantor trust as
provided in Section 4.02 and paid in a lump sum as provided in Section 4.02, at
the earliest date which complies with the requirements of Section 409A.

 

  c. If a payment or provision of any benefit hereunder is subject to additional
taxation under Section 409A, the Parties agree to cooperate to the fullest
extent in pursuit of any available corrective relief, as provided under the
terms of Internal Revenue Service Notice 2008-113 or any corresponding
subsequent guidance, from the Section 409A additional income tax and premium
interest tax.

 

  6.04 NO DUPLICATION OF BENEFITS. Employee shall be entitled to one, and only
one, of the payments and benefits described in Section 3.05 or Section 4.02, as
applicable to the circumstances of Employee’s Termination.

 

  6.05 REFORMATION DUE TO LAW DEVELOPMENTS. Employee acknowledges that the
Company’s tax consequences as a result of Employee’s compensation under the
Agreement are of significant interest to the Company and that developments
involving relevant tax laws, rules and regulations could unfavorably impact the
Company’s tax consequences. Employee agrees that he is obligated to consider in
good faith any proposal by the Company to revise or reform his compensation
structure hereunder if the Company advises Employee that such compensation
structure has or will result in unfavorable tax consequences to the Company.

 

17



--------------------------------------------------------------------------------

  6.06 NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein are
not intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board at any
time, or to limit or reduce any compensation or benefits to which Employee would
be entitled but for the Agreement. Except as explicitly provided in this
Agreement, it is intended that any compensation or benefits, including equity or
incentive compensation, which the Employee may be or is otherwise entitled to
receive under any plan, program, policy or practice of or provided by, or any
contract or agreement with, the Company prior to, upon or subsequent to a Change
in Control or the date of Termination shall be payable or otherwise provided or
governed in accordance with such plan, program, policy or practice or contract
or agreement.

 

  6.07 NOTICES. Notices, requests, demands and other communications provided for
by the Agreement shall be in writing and shall either be personally delivered by
hand or sent by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid, properly packaged, addressed and deposited in the United States
Postal System; (ii) via facsimile transmission or electronic mail if the
receiver acknowledges receipt; or (iii) via Federal Express or other expedited
delivery service provided that acknowledgment of receipt is received and
retained by the deliverer and furnished to the sender, if to Employee, at the
last address he has filed, in writing, with the Company, or if to the Company,
to its Corporate Secretary at its principal executive offices.

 

  6.08 NON-ALIENATION. Employee shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any amounts provided under the
Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law. So long as Employee lives, no person, other than the Parties hereto,
shall have any rights under or interest in the Agreement or the subject matter
hereof. Upon the death of Employee, his executors, administrators, devisees and
heirs, in that order, shall have the right to enforce the provisions hereof, to
the extent applicable.

 

  6.09 ENTIRE AGREEMENT; AMENDMENT. The Agreement constitutes the entire
agreement of the Parties with respect of the subject matter hereof. No provision
of the Agreement may be amended, waived, or discharged except by the mutual
written agreement of the Parties. The consent of any other person(s) to any such
amendment, waiver or discharge shall not be required.

 

  6.10 SUCCESSORS AND ASSIGNS. The Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, by operation of law or
otherwise, including, without limitation, any corporation or other entity or
persons which shall succeed (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company will require any successor, by agreement
in form and substance satisfactory to Employee, expressly to assume and agree to
perform the Agreement.

 

  6.11 GOVERNING LAW. Except to the extent required to be governed by the laws
of the State of Delaware because the Company is incorporated under the laws of
said State, the validity, interpretation and enforcement of the Agreement shall
be governed by the laws of the State of Texas.

 

18



--------------------------------------------------------------------------------

  6.12 VENUE. To the extent permitted by applicable state or federal law, venue
for all proceedings under this Agreement and any other agreement with the
Company with respect to Employee’s employment, compensation, non-competition,
confidentiality, accrual of payments or any form of compensation or benefits
from the Company are concerned will be in the U.S. District Court for the
Southern District of Texas, Houston Division.

 

  6.13 HEADINGS. The headings in the Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of the
Agreement.

 

  6.14 SEVERABILITY; PARTIAL INVALIDITY. In the event that any provision,
portion or section of the Agreement is found to be invalid or unenforceable for
any reason, the remaining provisions of the Agreement shall be unaffected
thereby, shall remain in full force and effect and shall be binding upon the
Parties, and the Agreement will be construed to give meaning to the remaining
provisions of the Agreement in accordance with the intent of the Agreement.

 

  6.15 COUNTERPARTS. The Agreement may be executed in one or more counterparts,
each of which shall be deemed to be original, but all of which together
constitute one and the same instrument.

 

  6.16 NO WAIVER. Employee’s or the Company’s failure to insist upon strict
compliance with any provision of the Agreement or the failure to assert any
right Employee or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of the
Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee has hereunto set his hand and, pursuant to the
authorization from its Board of Directors and the Compensation Committee of such
Board of Directors, the Company has caused these presents to be executed in its
name and on its behalf.

EXECUTED in multiple originals and/or counterparts as of the date set forth
below.

 

Date:  

May 10, 2010

   

/S/ James R. Easter

     

James R. Easter, Senior Vice President and

Chief Financial Officer

      SEAHAWK DRILLING, INC.       By:  

/S/ Randall D. Stilley

     

Randall D. Stilley, President and

Chief Executive Officer

      Date:  

May 10, 2010

 

1



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE

Pursuant to the terms of my Employment Agreement with Seahawk Drilling, Inc.,
and in exchange for the payment of $ which is the cash amount payable pursuant
to [Section    ] of the Agreement and benefits as provided in [Section    ] of
the Agreement, as applicable (the “Separation Benefits”), I hereby waive all
claims against and release (i) Seahawk Drilling, Inc. and its directors,
officers, employees, agents, insurers, predecessors, successors and assigns
(collectively referred to as the “Company”), (ii) all of the affiliates
(including all parent companies and all wholly or partially owned subsidiaries)
of the Company and their directors, officers, employees, agents, insurers,
predecessors, successors and assigns (collectively referred to as the
“Affiliates”), and (iii) the Company’s and its Affiliates’ employee benefit
plans and the fiduciaries and agents of said plans (collectively referred to as
the “Benefit Plans”) from any and all claims, demands, actions, liabilities and
damages arising out of or relating in any way to my employment with or
separation from employment with the Company and its Affiliates other than
amounts due pursuant to [Section    ] of the Agreement, rights under
[Section    ] of the Agreement and the rights and benefits I am entitled to
under the Benefit Plans. (The Company, its Affiliates and the Benefit Plans are
sometimes hereinafter collectively referred to as the “Released Parties.”).

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that I have been advised in writing to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Separation Benefits, I must sign (and return to the Company) this Waiver and
Release before I will receive the Separation Benefits. I acknowledge that I have
been given at least [    ] days to consider whether to accept the Separation
Benefits and whether to execute this Waiver and Release.

In exchange for the payment to me of the Separation Benefits, (1) I agree not to
sue in any local, state and/or federal court regarding or relating in any way to
my employment with or separation from employment with the Company and its
Affiliates, and (2) I knowingly and voluntarily waive all claims and release the
Released Parties from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from employment with the Company and its
Affiliates, except to the extent that my rights are vested under the terms of
any employee benefit plans sponsored by the Company and its Affiliates and
except with respect to such rights or claims as may arise after the date this
Waiver and Release is executed. This Waiver and Release includes, but is not
limited to, claims and causes of action under: Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Workers Adjustment and Retraining Notification Act
of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Texas Labor Code §21.001 et. seq.; the Texas Labor Code; claims in connection
with workers’ compensation, retaliation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in this Waiver and Release has
been made to me in executing this Waiver and Release, and that I am relying on
my own judgment in executing this Waiver and Release, and that I am not relying
on any statement or representation of the Company or its Affiliates or any of
their agents. I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me. I acknowledge and agree that the Company will withhold
any taxes required by federal or state law from the Separation Benefits
otherwise payable to me.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, and a defense, and directors and officers and
other liability coverage that I may have under any statute, the bylaws of the
Company or by other agreement; and (b) the right to any, unpaid reasonable
business expenses and any accrued benefits payable under any Company welfare
plan or tax-qualified plan.

I acknowledge that payment of the Separation Benefits is not an admission by any
one or more of the Released Parties that they engaged in any wrongful or
unlawful act or that they violated any federal or state law or regulation. I
acknowledge that neither the Company nor its Affiliates have promised me
continued employment or represented to me that I will be rehired in the future.
I acknowledge that my employer and I contemplate an unequivocal, complete and
final dissolution of my employment relationship. I acknowledge that this Waiver
and Release does not create any right on my part to be rehired by the Company or
its Affiliates, and I hereby waive any right to future employment by the Company
or its Affiliates.

I understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of this Waiver and Release,
provided that my written statement of revocation is received on or before that
seventh day by [Name and/or Title], [address], facsimile number: , in which case
the Waiver and Release will not become effective. If I timely revoke my
acceptance of this Waiver and Release, the Company shall have no obligation to
provide the Separation Benefits to me. I understand that failure to revoke my
acceptance of the offer within 7 calendar days from the date I sign this Waiver
and Release will result in this Waiver and Release being permanent and
irrevocable.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release sets forth the entire understanding and agreement between me and the
Company and its Affiliates concerning the subject matter of this Waiver and
Release and supersede any prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or its
Affiliates.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or its Affiliates which occur after
the date of the execution of this Waiver and Release.

 

 

 

 

Employee’s Printed Name   Company’s Representative

 

 

 

Employee’s Signature   Company’s Execution Date

 

  Employee’s Signature Date  

 

  Employee’s Social Security Number  

 

A-2